IN THE SUPREME COURT OF PENNSYLVANIA




IN RE: APPOINTMENT TO DOMESTIC          : No. 616
                                        :
RELATIONS PROCEDURAL RULES              : CIVIL PROCEDURAL RULES
                                        :
COMMITTEE                               :


                                   ORDER


PER CURIAM:



            AND NOW, this 25th day of February, 2015, Daniel J. Clifford, Esquire,

Montgomery County, is hereby appointed as a member of the Domestic Relations

Procedural Rules Committee for a term of three years commencing March 1, 2015.